DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for filling the uncured resin material (8, Figure 4D of the instant application), as a second resin layer without a diffraction grating shape, unto a first resin layer having a diffractive grating shape (2), and then using a mold (7) to form a diffraction grating shape on the second resin layer, it does not reasonably provide enablement for “sequentially laying a first resin layer having a diffraction grating shape and a second resin layer also having a diffraction grating shape on a substrate” as recited claim 12.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to enable the invention commensurate in scope with these claims.  The method steps of claim 12 therefore is not enabling by the scopes of the method disclosed in the specification of instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “each of the first resin layer and the second resin layer includes a grating section, or a layer portion, for forming the diffraction grating and a based section, or another layer portion held in contact with the grating section” recited in claims 1 and 12 are totally confusing and indefinite.  It is not clear what considered to be “or a layer portion” and what considered to be “or another layer”.  It is not clear how does the “a layer” and/or “another layer” relates to the first and second resin layers.  It is also not clear if “grating section” is or is not part of the “diffractive optical element”.  If the grating section is not part of the “diffractive optical element” then it is not clear how could such diffractive optical element is capable to be diffractive.  Also it is not clear how could a “layer portion” is capable of forming the diffraction grating and the base section.  It is totally not clear what considered to be the “another layer”.  
The scopes of the claims are unclear.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Tanaka (US 2005/0219698 A1) in view of the US patent application publication by Iwasa (US 2013/0057956 A1).
Tanaka teaches a diffractive optical element and a fabrication method for the diffractive optical element, with respect to claims 1 and 12, wherein the diffractive optical element comprises a first resin layer (10, please see paragraph [0045]) and a second resin layer (20, please see paragraph [0044]) wherein the interface of the first resin layer and the second resin layer forms a diffraction grating (30, please see Figure 1).  Each of the first resin layer and the second resin layer includes a grating section forming the diffraction grating and a base section held in contact with the grating section.  
Tanaka teaches, with respect to claim 12, the diffractive optical element is fabricated by steps including laying a first resin layer having a diffraction grating shape (10, Figure 4D), filling the uncured second resin material (20) and using mold (70) to form a second diffraction grating shape on the second resin layer to form a diffraction grating on the interface of the first and second resin layers, (please see Figures 4D to 4F) the same as the instant application (please see Figures 4D to 4F of the instant application).  The manufacture steps further includes the step of irradiating the obtained laminate with short wavelength ultraviolet rays from the side of first resin layer (please see Figure 4G).  
This reference has met all the limitations of the claims. It however does not teach explicitly that the second resin layer is on a substrate.  Iwasa in the same field of endeavor teaches a diffractive optical element that is comprised of a first and a second resin layers (103 and 104, Figure 1A) with a diffractive grating on the interface of the first and second resin layers wherein the second resin layer is on a substrate (102).  It would then have been obvious to one skilled in the art to apply the teachings of Iwasa to include a substrate for making the diffractive optical element with a resin layer on the substrate to support the diffractive optical element.  
Tanaka teaches that the side of the first resin layer is being irradiated with the short wavelength ultraviolet rays, the same way as the instant application, to create variation of shrinkage at the boundary of the second resin layer (20, please see Figures 2B and 3B).   This means that a lower transmittance portion is formed at the boundary of the second resin layer the same way as the instant application.  Although this reference does not teach explicitly about the difference in value of the internal transmittance at the lower transmittance portion and the grating portion to be of the claimed value, such modification is considered obvious to obtain desired transmittance profile of the diffractive optical element.  
With regard to claim 2, Tanaka teaches that the lower transmittance portion is formed by the same resin material as the resin material that constitutes the base section, (please see Figure 1).  
With regard to claim 4, the thickness of the lower transmittance portion of the resin layer is considered to be obvious matters of design choice to one skilled in the art to obtain the diffractive optical element with desired transmittance property.  
With regard to claim 5, it is implicitly true that the lower transmittance portion is formed on the surface of the second resin layer that is not held in contact with the first resin layer the same way as the instant application. 
With regard to claim 6, Tanaka teaches that the first resin layer and the second resin layer are each formed by a UV-curable resin, (please see paragraphs [0044] and [0045]).  
With regard to claim 7, it is obvious to one skilled in the art to have a second substrate arranged on the resin layer that without the first substrate for the benefit of holding the diffractive optical element. 
With regard to claim 8, Iwasa teaches that the diffractive optical element may be made to have a first resin layer with low refractive index and high dispersion, (A1, n= 1.541 and d = 23.00, Table 1) and a second resin with high refractive index and low dispersion (A1’, n=1.591 and d = 45.61, Table 2, please see paragraph [0117]).  This means the refractive index of the first resin is less than the refractive index of the second resin and the Abbe number of the first resin is also less than the Abbe number of the second resin.  
With regard to claims 9-11, Iwasa teaches that the diffractive optical element may be utilized in an imaging optical system that implicitly includes a plurality of lenses.  A typical imaging optical system such as a camera would include a casing, (please see paragraphs [0002] to [0004] and [0013]).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application publication by Murata et al (US 2014/0043687 A1) teaches a diffractive optical element formed at the interface of a first and second resin layers wherein the second resin may have inorganic particles disposed therein to reduce the internal transmittance of the layer (please see Figure 4). 
US patent application publication by Sasaka et al (US 2011/0273775 A1) teaches a diffractive optical element having a diffractive grating formed at the interface of two resin layers wherein one of the resin layer comprises a portion having inorganic particles disposes therein (31) and a portion without (32) wherein the portion (32) has a higher transmittance.  
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   of the prior art references considered, none has disclosed a diffractive optical element comprising a substrate, a first resin layer arranged on the substrate; and a second resin layer arranged on the first resin layer, wherein the interface of the first resin layer and the second resin layer forms a diffraction grating; and each of the first resin layer and the second resin layer includes a grating section and a base section, wherein the base section of at least either the first resin layer or the second resin layer has a lower transmittance portion with an internal transmittance per 50 m of thickness relative to the wavelength of 400 nm, lower than the grating section of the resin layer by not less than 2% and not more than 6%, wherein the lower transmittance portion has a transmittance that continuously varies, as explicitly set forth in claim 3.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872